Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 1 of 8 PageID #: 192




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )         Cause No. 1:13-cr-0191-JMS-TAB-1
                                             )
DANIEL ALLEN COLLINS,                        )                            - 01
                                             )
                      Defendant.             )

         Amended Magistrate Judge’s Report and Recommendation

       This matter is before the undersigned according to the Order entered by the Honorable

Jane Magnus Stinson, directing the duty magistrate judge to conduct a hearing on the Petition for

Warrant or Summons for Offender Under Supervision (“Petition”) filed on May 28, 2020, and a

supplemental petition filed on August 19, 2020 and to submit proposed Findings of Facts and

Recommendations for disposition under 18 U.S.C. §§ 3401(i) and 3583(e). Proceedings were

held on August 21, 2020, in accordance with Rule 32.1 of the Federal Rules of Criminal

Procedure. 1

       On August 21, 2020, defendant Daniel Allen Collins appeared in person with his

appointed counsel, Joseph Cleary. The government appeared by MaryAnn Mindrum, Assistant

United States Attorney. The United States Probation Office (“USPO”) appeared by Officer

Jason Phillips, who participated in the proceedings.




1
       All proceedings were recorded by suitable sound recording equipment unless otherwise
noted. See 18 U.S.C. § 3401(e).


                                                 1
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 2 of 8 PageID #: 193




        The court conducted the following procedures in accordance with Federal Rule of

Criminal Procedure 32.1(a)(1) and 18 U.S.C. § 3583:

        1.      The court advised Mr. Collins of his right to remain silent, his right to counsel,

and his right to be advised of the charges against him. The court asked Mr. Collins questions to

ensure that he had the ability to understand the proceedings and his rights.

        2.      A copy of the Petition was provided to Mr. Collins and his counsel, who informed

the court they had reviewed the Petition and that Mr. Collins understood the violations alleged.

Mr. Collins waived further reading of the Petition.

        3.      The court advised Mr. Collins of his right to a preliminary hearing and its purpose

in regard to the alleged violations of his supervised release specified in the Petition. Mr. Collins

was advised of the rights he would have at a preliminary hearing. Mr. Collins stated that he

wished to waive his right to a preliminary hearing and stipulated that there is a basis in fact to

hold him on the specifications of violations of supervised release as set forth in the Petition.

        4.      The court advised Mr. Collins of his right to a hearing on the Petition and of his

rights in connection with a hearing. The court specifically advised him that at a hearing, he

would have the right to present evidence, to cross-examine any witnesses presented by the

United States, and to question witnesses against him unless the court determined that the

interests of justice did not require a witness to appear.

        5.      Mr. Collins, by counsel, stipulated that he committed Violation Numbers 1, 2, and

3 set forth in the Petition as follows:




                                                  2
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 3 of 8 PageID #: 194




      Violation
      Number      Nature of Noncompliance

         1        “The defendant shall refrain from any unlawful use of a controlled
                  substance.”

                  On January 13, February 24, and 25, 2020, Mr. Collins submitted urine
                  samples which tested positive for amphetamines. When confronted with
                  the positive test results, he admitted using methamphetamine on each
                  occasion.

         2        “The defendant shall report to the probation officer in a manner and
                  frequency directed by the court or probation officer.”

                  On May 7, 2020, the probation officer attempted contact with the offender
                  at his residence, but there was no answer. Contact was made outside the
                  residence with a gentlemen who claimed to be the offender's cousin. He
                  advised he watches over the house when Mr. Collins is out of town. A
                  business card was left with the cousin with instructions to have the
                  offender call the probation officer.

                  On May 8, 2020, a noncompliance letter was mailed to Mr. Collins last
                  known residence. He was instructed to call the probation officer on or
                  before May 18, 2020, at noon. He did text the probation officer in the
                  morning of May 18, 2020, and advised he was house sitting in Cicero,
                  Indiana, and would call later. Mr. Collins never called and texts to the
                  offender have not been answered.

                  On May 22, 2020, the probation officer attempted contact with Mr. Collins
                  at his residence. After knocking a male voice said "who is it." The
                  probation officer identified himself and advised the unknown person he
                  needed to speak to Dan Collins. The person indicated "he is gone on
                  business" and refused to open the door. As outlined above, multiple
                  attempts have been made to contact Mr. Collins, but he has not
                  responded as required. He was last seen at his residence by the probation
                  officer on March 23, 2020, and appears to be dodging communications
                  with this officer. His current whereabouts is unknown.

         3        “The defendant shall participate in a substance abuse treatment
                  program at the direction of the probation officer, which may include
                  no more than eight drug tests per month. The defendant shall abstain
                  from the use of all intoxicants, including alcohol, while participating
                  in a substance abuse treatment program."

                  Mr. Collins was referred for drug treatment at Take Back Control on
                  January 17, 2020. Due to his significant methamphetamine addiction, he


                                           3
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 4 of 8 PageID #: 195




                        was required to attend two drug treatment sessions monthly; however, he
                        has only attended one session on April 11, 2020. Mr. Collins has not
                        attended treatment since that date. Additionally, he is required to provide
                        two urine samples every month to the random urine testing call in line.
                        Mr. Collins provided one sample on March 27, 2020, and has failed to
                        report for testing in April or May.


       6.      The Court placed Mr. Collins under oath and directly inquired of Mr. Collins

whether he admitted violation numbers 1, 2, and 3 of his supervised release set forth above. Mr.

Collins admitted the violations as set forth above.

       7.      Government orally moved to dismiss the remaining violation, which motion was

granted by the court.

       9.      The parties and the USPO further stipulated that:

               (a)      The highest grade of Violation (Violation 1) is a Grade B violation
                        (U.S.S.G. § 7B1.1(a)(2)).

               (b)      Mr. Collins’s criminal history category is VI.

               (c)      The range of imprisonment applicable upon revocation of Mr. Collins’s
                        supervised release, therefore, is 21 - 24 months’ imprisonment. (See
                        U.S.S.G. § 7B1.4(a).)

       10.     The parties jointly recommended a sentence of twelve (12) months and one (1)

day with twelve (12) months of supervised release to follow. Defendant requested placement at

FCI Terre Haute.

       The Court, having heard the admissions of the defendant, the stipulations of the parties,

and the arguments and position of each party and the USPO, NOW FINDS that the defendant,

DANIEL ALLEN COLLINS, violated the above-specified conditions in the Petition and that his

supervised release should be and therefore is REVOKED, and he is sentenced to the custody of

the Attorney General or his designee for a period of twelve (12) months and one (1) day with




                                                  4
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 5 of 8 PageID #: 196




twelve (12) months of supervised release to follow. In addition to the mandatory conditions of

supervision, the following conditions of supervised release will be imposed:

   1. You shall report to the probation office in the judicial district to which you are released
      within 72 hours of release from the custody of the Bureau of Prisons. (Supervised
      Release cases only)

   2. You shall report to the probation officer in a manner and frequency directed by the court
      or probation officer.

   3. You shall permit a probation officer to visit you at a reasonable time at home, or another
      place where the officer may legitimately enter by right or consent, and shall permit
      confiscation of any contraband observed in plain view of the probation officer.

   4. You shall not knowingly leave the judicial district without the permission of the court or
      probation officer.

   5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
      Amendment privilege.

   6. You shall not meet, communicate, or otherwise interact with a person you know to be
      engaged, or planning to be engaged, in criminal activity. You shall report any contact
      with persons you know to be convicted felons to your probation officer within 72 hours
      of the contact.

   7. You shall reside at a location approved by the probation officer and shall notify the
      probation officer at least 72 hours prior to any planned change in place or circumstances
      of residence or employment (including, but not limited to, changes in who lives there, job
      positions, job responsibilities). When prior notification is not possible, you shall notify
      the probation officer within 72 hours of the change.

   8. You shall not own, possess, or have access to a firearm, ammunition, destructive device or
      dangerous weapon.

   9. You shall notify the probation officer within 72 hours of being arrested, charged, or
      questioned by a law enforcement officer.

   10. You shall maintain lawful full time employment, unless excused by the probation officer
       for schooling, vocational training, or other reasons that prevent lawful employment.

   11. You shall not enter into any agreement to act as an informer or a special agent of a law
       enforcement agency without the permission of the court.



                                                5
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 6 of 8 PageID #: 197




   12. As directed by the probation officer, you shall notify third parties who may be impacted
       by the nature of the conduct underlying your current or prior offense(s) of conviction
       and/or shall permit the probation officer to make such notifications and/or confirm your
       compliance with this requirement.

   13. You shall make a good faith effort to follow instructions of the probation officer
       necessary to ensure compliance with the conditions of supervision.

   14. You shall pay the costs associated with the following imposed conditions of supervised
       release/probation, to the extent you are financially able to pay: [substance abuse
       treatment] [substance abuse testing] [educational or vocational services program]
       [location monitoring]. The probation officer shall determine your ability to pay and any
       schedule of payment.


   15. You shall participate in a substance abuse or alcohol treatment program approved by the
       probation officer and abide by the rules and regulations of that program. The probation
       officer shall supervise your participation in the program (provider, location, modality,
       duration, intensity, etc.). The court authorizes the release of the presentence report and
       available evaluations to the treatment provider, as approved by the probation officer.

   16. You shall not use or possess any controlled substances prohibited by applicable state or
       federal law, unless authorized to do so by a valid prescription from a licensed medical
       practitioner. You shall follow the prescription instructions regarding frequency and
       dosage.

   17. You shall submit to substance abuse testing to determine if you have used a prohibited
       substance or to determine compliance with substance abuse treatment. Testing may
       include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
       with the testing methods.

      Justification: The offender has a history of drug use and possession. These conditions will
      assist the probation officer in monitoring the offender's compliance.

   18. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
       psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that
       impair a person’s physical or mental functioning, whether or not intended for human
       consumption.

      Justification: The offender has a history of drug use and possession. This condition will
      assist the probation officer in monitoring the offender's compliance.

   19. You shall submit to the search by the probation officer of your person, vehicle,
       office/business, residence, and property, including any computer systems and hardware
       or software systems, electronic devices, telephones, and Internet-enabled devices,
       including the data contained in any such items, whenever the probation officer has a

                                                6
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 7 of 8 PageID #: 198




       reasonable suspicion that a violation of a condition of supervision or other unlawful
       conduct may have occurred or be underway involving you and that the area(s) to be
       searched may contain evidence of such violation or conduct. Other law enforcement may
       assist as necessary. You shall submit to the seizure of contrabrand found by the
       probation officer. You shall warn other occupants these locations may be subject to
       searches.

       Justification: The offender has a history of drug use and possession, as well as possession
       and use of a firearm. This condition will assist the probation officer in monitoring the
       offender's compliance.




Defendant Collins reviewed the foregoing conditions and they were reviewed by defendant with

his attorney. Defendant, on the record, waived reading of the above-noted conditions of

supervised release.

       The defendant is to be taken into immediate custody pending the district court’s action on

this Report and Recommendation. The Magistrate Judge will make a recommendation of

placement at FCI Terre Haute.

       Counsel for the parties and Mr. Collins stipulated in open court waiver of the following:

       1. Notice of the filing of the Magistrate Judge's Report and Recommendation;

       2. Objection to the Report and Recommendation of the undersigned Magistrate Judge

pursuant to Title 28 U.S.C. § 636(b)(1)(B) and (C); and, Federal Rules of Criminal Procedure

59(b)(2).

       Counsel for the parties and Mr. Collins entered the above stipulations and waivers after

being notified by the undersigned Magistrate Judge that the District Court may refuse to accept

the stipulations and waivers and conduct a revocation hearing pursuant to Title 18 U.S.C. § 3561

et seq. and Rule 32.1 of the Federal Rules of Criminal Procedure and may reconsider the



                                                7
Case 1:13-cr-00191-JMS-TAB Document 52 Filed 08/27/20 Page 8 of 8 PageID #: 199




Magistrate Judge's Report and Recommendation, including making a de novo determination of

any portion of the Report or specified proposed findings or recommendation upon which she

may reconsider.

       WHEREFORE, the magistrate judge RECOMMENDS the court adopt the above

recommendation revoking Mr. Collins’s supervised release, imposing a sentence of

imprisonment of twelve (12) months and one (1) day with twelve (12) months of supervised

release to follow. The defendant is to be taken into immediate custody pending the district

court’s action on this Report and Recommendation. The Magistrate Judge makes a

recommendation of placement at FCI Terre Haute.

       IT IS SO RECOMMENDED.


           Date: 8/27/2020
                                              ____________________________________
                                                 Debra McVicker Lynch
                                                 United States Magistrate Judge
                                                 Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                               8
